The plaintiff, who was knocked down and run over by a horse and sleigh while walking on the sidewalk of one of the public streets of the city of Providence, brings this action against the defendant corporation to recover damages for the injuries which he sustained. The declaration alleges that the defendant corporation wrongfully and unlawfully made and deposited and suffered to remain in said street large heaps of snow and ice, which obstructed the street and rendered it unsafe for travel, and that a team which was being driven down the street came in contact with the accumulation, whereby *Page 384 
and by reason whereof the sleigh was overthrown, and the horse becoming frightened broke away from his driver and ran furiously against the plaintiff, causing the injuries of which he complains. The declaration alleges that the plaintiff was in the exercise of due care and that his injuries were caused wholly by the obstruction of the street. The defendant demurs to the declaration, and contends that the action cannot be maintained because the accumulation of snow and ice was not the proximate cause of the injury.
We think the demurrer must be overruled. Everything which happened resulted naturally from the overturning of the sleigh by the embankment of snow and ice, without the intervention of any new responsible cause. In such cases the original cause is in law the proximate cause. See, in addition to the authorities cited for the plaintiff, Cooley on Torts, 68-77. The case of McDonald
v. Snelling, 14 Allen, 290, is closely in point. There it was held that if one negligently frightens the horse of another, which thereupon runs away and comes into collision with a second horse and injures him, the owner of the second horse can recover of the person whose negligence caused the first to take fright and run away. See also Clark v. Lebanon, 63 Me. 393.
The defendant objects that the declaration does not allege that the driver of the horse and sleigh was using due care. We do not think the allegation was necessary. It is enough that the declaration alleges that the plaintiff's injury was caused by the nuisance created by the defendant corporation. May v.Inhabitants of Princeton, 11 Met. 442.
Demurrer overruled. *Page 385